          Case 2:17-cv-00850-APG-NJK Document 133 Filed 02/02/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 ANTHONY FESTA,                                           Case No.: 2:17-cv-00850-APG-NJK

 4                        Plaintiff,                      Order Granting Motion to Stay Case

 5 v.                                                                  [ECF No. 132]

 6 NEVADA DEPARTMENT OF
   CORRECTIONS, et al.,
 7
                   Defendants.
 8

 9         I ORDER that the defendants’ unopposed motion to stay the case to allow for settlement

10 discussion (ECF No. 132) is GRANTED. The parties have until March 31, 2021 to conduct a

11 settlement conference. If the case does not settle, the parties shall file a proposed scheduling

12 order by April 16, 2021.

13         DATED this 2nd day of February, 2021.

14

15
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
